Citation Nr: 1011045	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-11 263	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue, including as the result of exposure to 
ionizing radiation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hormonal condition, including as the result of exposure to 
ionizing radiation.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include depression and anxiety, 
including as the result of exposure to ionizing radiation.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea, including as the result of exposure to ionizing 
radiation.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, including as the result of exposure to ionizing 
radiation.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition, including as the result of exposure to 
ionizing radiation.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the upper spine, including as 
the result of exposure to ionizing radiation.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes, including as the result of exposure to ionizing 
radiation.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypogonadism, including as the result of exposure to ionizing 
radiation.

10.  Entitlement to service connection for chronic fatigue, 
including as the result of exposure to ionizing radiation and 
radar.

11.  Entitlement to service connection for a hormonal 
condition, including as the result of exposure to ionizing 
radiation and radar.

12.  Entitlement to service connection for a psychiatric 
disorder to include depression, anxiety, and posttraumatic 
stress disorder, including as the result of exposure to 
ionizing radiation and radar.

13.  Entitlement to service connection for sleep apnea, 
including as the result of exposure to ionizing radiation and 
radar.

14.  Entitlement to service connection for hypertension, 
including as the result of exposure to ionizing radiation and 
radar.

15.  Entitlement to service connection for a heart condition, 
including as the result of exposure to ionizing radiation and 
radar.

16.  Entitlement to service connection for degenerative disc 
disease of the upper spine, including as the result of 
exposure to ionizing radiation and radar.

17.  Entitlement to service connection for diabetes, 
including as the result of exposure to ionizing radiation and 
radar.

18.  Entitlement to service connection for hypogonadism, 
including as the result of exposure to ionizing radiation and 
radar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
submitted additional evidence to the Board with waiver of 
review by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

The issues of entitlement to service connection for chronic 
fatigue, a hormonal condition, psychiatric disorder to 
include depression, anxiety, and posttraumatic stress 
disorder (PTSD), sleep apnea, hypertension, a heart 
condition, degenerative disc disease of the upper spine, 
diabetes, and hypogonadism, including as the result of 
exposure to ionizing radiation and radar, addressed in the 
Remand portion of the decision below are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  By an April 2005 rating decision, the RO denied claims of 
service connection for chronic fatigue, a hormonal condition, 
a psychiatric disorder to include depression and anxiety, 
sleep apnea, degenerative disc disease of the upper spine, 
diabetes, and hypogonadism, as well as petitions to reopen 
previously denied claims of service connection for 
hypertension and a heart condition.  The Veteran did not 
perfect a timely appeal of the decision.

2.  Evidence received since the RO's April 2005 decision 
relates to unestablished facts necessary to substantiate the 
claims for service connection for chronic fatigue, a hormonal 
condition, a psychiatric disorder to include depression and 
anxiety, sleep apnea, degenerative disc disease of the upper 
spine, diabetes, and hypogonadism, including as the result of 
exposure to ionizing radiation, as well as petitions to 
reopen previously denied claims of service connection for 
hypertension and a heart condition and raises a reasonable 
possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision, which denied the Veteran's 
claims of service connection for chronic fatigue, a hormonal 
condition, a psychiatric disorder to include depression and 
anxiety, sleep apnea, degenerative disc disease of the upper 
spine, diabetes, and hypogonadism, including as the result of 
exposure to ionizing radiation, as well as petitions to 
reopen previously denied claims of service connection for 
hypertension and a heart condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for 
chronic fatigue, including as the result of exposure to 
ionizing radiation, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the April 2005 rating decision is 
new and material and the claim for a hormonal condition, 
including as the result of exposure to ionizing radiation, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  Evidence received since the April 2005 rating decision is 
new and material and the claim for a psychiatric disorder to 
include depression and anxiety, including as the result of 
exposure to ionizing radiation, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for 
sleep apnea, including as the result of exposure to ionizing 
radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

6.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for 
hypertension, including as the result of exposure to ionizing 
radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

7.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for a 
heart condition, including as the result of exposure to 
ionizing radiation, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

8.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for 
degenerative disc disease of the upper spine, including as 
the result of exposure to ionizing radiation, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  Evidence received since the April 2005 rating decision is 
new and material and the claim for service connection for 
diabetes, including as the result of exposure to ionizing 
radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

10.  Evidence received since the April 2005 rating decision 
is new and material and the claim for service connection for 
hypogonadism, including as the result of exposure to ionizing 
radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may generally be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  The Veteran 
asserts that he has chronic fatigue, a hormonal condition, a 
psychiatric disorder, sleep apnea, hypertension, a heart 
condition, degenerative disc disease of the upper spine, 
diabetes, and hypogonadism as a result of his military 
service.  His contentions include the theory of entitlement 
to in-service exposure to ionizing radiation and to radar 
emissions while performing his duties of jet aircraft 
inspection and maintenance.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2009).

By way of background, the Veteran initially filed a claim of 
service connection for high blood pressure in July 1987.  By 
a November 1987 rating decision, service connection for 
hypertension was denied.  The Veteran appealed the decision.  
In August 1989, the Board denied entitlement to service 
connection for hypertension.  The Veteran filed a claim of 
service connection for heart problems in October 1998.  The 
RO denied the claim and characterized it as a heart problem, 
hypertension, and congestive heart failure.  The Veteran did 
not appeal that decision.

In 2004, the Veteran submitted multiple statements that 
included claims of service connection for chronic fatigue, a 
hormonal condition, a psychiatric disorder, sleep apnea, 
degenerative disc disease of the upper spine, diabetes, and 
hypogonadism, including as the result of exposure to ionizing 
radiation, as well as petitions to reopen the previously 
denied claims of service connection for hypertension and a 
heart condition.  By an April 2005 rating decision, the RO, 
in part, denied these nine claims.  The Veteran was notified 
of the decision by a letter dated later in April 2005.  He 
submitted a notice of disagreement with the decision as to 
the nine claims in December 2005 and a statement of the case 
(SOC) was issued in March 2006.

In June 2006, the Veteran submitted a statement with 
additional evidence pertaining to his claims.  To the extent 
the June 2006 statement could be construed as a substantive 
appeal, the RO determined that it was filed in an untimely 
manner and notified the Veteran later in June 2006 that it 
was treating the nine issues as claims to reopen.  The 
Veteran was notified that he could appeal the timeliness 
issue in the June 2006 letter.  An appeal of the timeliness 
issue is not of record.  As a result, the April 2005 RO 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the April 2005 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  During 
the pendency of the claims, the RO reopened the service 
connection claims (except the hypogonadism claim) before 
denying the claims on the merits.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; treatment records and 
examination reports from the VA Medical Centers (VAMCs) in 
Muskogee and Oklahoma City, Oklahoma, dated from February 
1989 to November 2004; private treatment records from Dr. 
D.L.R., dated from April 1978 to December 1986; a hearing 
evaluation from Ear Masters, dated in November 2000; records 
from Dr. L.G.W., dated from December 2001 to July 2004; a 
letter from the Counseling Center of Southeast Oklahoma, 
dated in April 2004; a letter from Dr. G.E.D. of Southern 
Oklahoma Urology, dated in November 2004; research concerning 
ionizing radiation and radar exposure; and applications and 
statements from the Veteran.

Since the April 2005 decision, the new evidence that has been 
added to the record includes:  a VA treatment record, dated 
in April 2006; treatment records from Dr. G.E.D., dated from 
July 1996 to August 1996; a letter from Dr. S.B. of the Heart 
and Medical Center, dated in May 2006; a letter from Dr. 
J.H.K. of Hartell Psychological Services, dated in November 
2009; a statement from fellow service member D.R.M., dated in 
November 2007; additional research concerning ionizing 
radiation and an airplane crash at Norfolk Naval Air Station 
(NAS); statements from the Veteran; and a hearing transcript, 
dated in November 2009.

In denying the nine claims in April 2005, the RO acknowledged 
that the conditions claimed by the Veteran were documented in 
the post-service medical records and appeared to concede the 
existence of a current disability or at least recurrent 
symptoms of a disability.  However, the RO primarily 
determined that service connection was not warranted for any 
of the claimed disabilities on a direct basis because the 
evidence did not show a relationship between the claimed 
conditions and the Veteran's active military service, 
including on the basis of alleged exposure to ionizing 
radiation during military service.  As such, the claims were 
denied.

A review of the new evidence reveals that the May 2006 letter 
from Dr. S.B. pertains to the Veteran's theory of service 
connection based on alleged exposure to ionizing radiation.  
Dr. S.B. stated that the amount of exposure that the Veteran 
sustained during the time he worked on aircraft was 
significant enough that he very likely developed all of his 
medical problems at an earlier age.  Dr. S.B. stated that the 
medical problems might very well be related to radiation 
exposure back in 1971 to 1973.  According to Dr. S.B., 
although there is of course no direct evidence of a 
relationship, circumstantial evidence can support the fact.  
For instance, Dr. S.B. noted that the Veteran does not have a 
family history of heart disease, diabetes, or severe 
arthritis.  Dr. S.B. concluded that there is definitely a 
good chance that she can be certain that ionizing radiation 
exposure has indeed been the reason or possible culprit 
leading to the Veteran's health problems.

The Board finds that the May 2006 letter from Dr. S.B. 
constitutes new and material evidence in connection with the 
nine claims of service connection.  The evidence is new 
because it was not previously before VA decision makers.  It 
is also material because it is supporting evidence of the 
nexus element of a service connection claim.  In the April 
2005 decision, the claims were denied, in part, because of a 
lack of medical evidence relating any of the Veteran's 
current conditions to radiation exposure.  The new evidence 
is not dispositive as to the origin of the Veteran's claimed 
disabilities, but it nevertheless relates to an unestablished 
fact necessary to substantiate the claims and it raises a 
reasonable possibility of substantiating the claims.

Accordingly, the claims of service connection for chronic 
fatigue, a hormonal condition, a psychiatric disorder to 
include depression and anxiety, sleep apnea, hypertension, a 
heart condition, degenerative disc disease of the upper 
spine, diabetes, and hypogonadism, including as the result of 
exposure to ionizing radiation, are reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
underlying claims of service connection in the remand section 
following the decision.



ORDER

The Veteran's claim of service connection for chronic 
fatigue, including as the result of exposure to ionizing 
radiation, is reopened; to this extent only, the appeal is 
granted.

The Veteran's claim of service connection for a hormonal 
condition, including as the result of exposure to ionizing 
radiation, is reopened; to this extent only, the appeal is 
granted.

The Veteran's claim of service connection for a psychiatric 
disorder to include depression and anxiety, including as the 
result of exposure to ionizing radiation, is reopened; to 
this extent only, the appeal is granted.

The Veteran's claim of service connection for sleep apnea, 
including as the result of exposure to ionizing radiation, is 
reopened; to this extent only, the appeal is granted.

The Veteran's claim of service connection for hypertension, 
including as the result of exposure to ionizing radiation, is 
reopened; to this extent only, the appeal is granted.

The Veteran's claim of service connection for a heart 
condition, including as the result of exposure to ionizing 
radiation, is reopened; to this extent, the appeal is 
granted.

The Veteran's claim of service connection for degenerative 
disc disease of the upper spine, including as the result of 
exposure to ionizing radiation, is reopened; to this extent, 
the appeal is granted.

The Veteran's claim of service connection for diabetes, 
including as the result of exposure to ionizing radiation, is 
reopened; to this extent, the appeal is granted.

The Veteran's claim of service connection for hypogonadism, 
including as the result of exposure to ionizing radiation, is 
reopened; to this extent, the appeal is granted.


REMAND

In view of the reopening of the nine service connection 
claims on appeal, the Board finds that a remand is necessary 
for additional development.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent a new VCAA letter notifying him of 
the information and evidence necessary to substantiate claims 
of service connection for chronic fatigue, a hormonal 
condition, a psychiatric disorder to include depression, 
anxiety, and PTSD, sleep apnea, hypertension, a heart 
condition, degenerative disc disease of the upper spine, 
diabetes, and hypogonadism, including as the result of 
exposure to ionizing radiation and radar.  Although the 
Veteran was sent multiple notice letters in connection with 
his petition to reopen the previously denied claims, he 
should be sent an updated letter in light of the reopening of 
his claims.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the Veteran's theory of entitlement based on 
in-service exposure to ionizing radiation, service connection 
may be warranted on a presumptive basis when a radiation-
exposed Veteran develops one of the following diseases:  
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  None of the claimed 
disabilities on appeal concern these listed diseases.  Thus, 
this provision is not applicable to the Veteran's case.

A separate procedural framework for development of claims 
based on exposure to ionizing radiation is set forth in 
38 C.F.R. § 3.311.  Radiogenic diseases applicable to this 
section include the following:  all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2).  None of the claimed 
disabilities on appeal concern these listed diseases as well.

Notably, if a claim is based on a disease other than one of 
the radiogenic diseases listed, VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific of medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  This 
provision applies to the Veteran's claims as Dr. S.B. 
suggested that the Veteran's medical problems may possibly be 
related to exposure to ionizing radiation.  

When a claim involves radiation exposure that does not 
pertain to atmospheric nuclear weapons test participation or 
to Hiroshima or Nagasaki occupation, any available records 
concerning the Veteran's exposure to radiation will be 
forwarded to the Under Secretary of Health for preparation of 
a dose estimate, to the extent foreseeable, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The 
claims file appears to contain most of the available 
information in this regard but the Veteran's official 
personnel file has not yet been associated with the claims 
file.  It should be requested and obtained on remand.

If it is then determined that the Veteran was exposed to 
ionizing radiation as a result of his claimed activities 
then, before its adjudication, the AOJ must refer the claim 
to the Under Secretary of Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. 
§ 3.311(b)(1).  This regulation indicates that the Under 
Secretary for Benefits will make a determination as to 
whether it is at least as likely as not that any of the 
Veteran's claimed disabilities resulted from exposure to 
radiation in service.  38 C.F.R. § 3.311(c)(i).  If the dose 
estimate is zero, such a referral is not required.  See 
Wandel v. West, 11 Vet. App. 200, 205 (1998).

In addition to alleged exposure to ionizing radiation, the 
Veteran contends that his claimed disabilities are the result 
of exposure to excessive radar in the performance of his 
duties in the inspection and maintenance of jet aircraft.  
The Veteran has submitted internet research indicating that 
excessive exposure to radar radio frequencies may result in 
health problems.  His statements and hearing testimony 
concerning possible in-service exposure to radar are 
consistent with his duties documented in his service records.  
Additionally, the Veteran submitted a November 2007 statement 
from a fellow service member, D.R.M., who recalled that they 
worked in the vicinity of radar equipment on the flight line.

Under 38 C.F.R. § 3.159(c)(4)(iii), VA's duty to provide an 
examination does not apply to a claim to reopen a finally 
adjudicated claim without the submission or receipt of new 
and material evidence.  Because new and material evidence has 
been submitted, a duty to provide an examination is now 
applicable.  VA will provide a medical examination when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In the Veteran's case, there is evidence that establishes 
that the Veteran was likely exposed to some level of radar 
during military service, evidence of current disabilities or 
recurrent symptoms of a disability, and at least an 
indication that they may be linked.  Thus, the Board finds 
that, notwithstanding the development undertaken in 
connection with radiation exposure, a remand is warranted so 
that the Veteran may be afforded a VA examination in 
connection with the claims.  In addition to a medical 
examination, a medical opinion should be requested that 
addresses whether any of the Veteran's nine claimed 
disabilities are attributable to exposure to radar during his 
active military service.

The record, along with the Veteran's statements, reasonably 
raises the theory of service connection on a direct basis for 
the claims concerning a psychiatric disorder, hypertension, 
and a heart condition.  In regards to the psychiatric 
disorder, one aspect of the Veteran's claim concerns PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that 
may reasonably be encompassed by several factors including:  
(1) the claimant's description of the claim; (2) the symptoms 
the claimant describes; and (3) the information the claimant 
submits or that [VA] obtains in support of the claim.  Id. at 
5.  Here, the Veteran initially discussed depression and 
anxiety generally when he filed his claim.  During the claim 
process, it became clear that a claim for PTSD was part in 
parcel of his psychiatric disorder claim.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The evidence of record relevant to the PTSD claim includes 
the November 2009 letter from Dr. J.H.K.  An Axis I diagnosis 
of chronic PTSD is provided (with major depression disorder, 
anxiety disorder not otherwise specified, and intermittent 
explosive disorder) and an attached summary indicates that 
PTSD is the result of "multiple events."  Details of a 
stressor on which the diagnosis was based were not mentioned 
in Dr. J.H.K.'s letter.  The Veteran has indicated that he 
experienced two stressful events during military service to 
which he attributes his PTSD.  One alleged stressor occurred 
between June 1972 and August 1972.  The Veteran states that 
his unit was involved in war games with the British.  He 
states that one of his unit's A-3 aircraft was shot and hit 
by a British plane.  Although no one was killed, there was a 
big hole in the fuselage of the A-3.  According to the 
Veteran, the second reported stressor occurred in October 
1972.  The Veteran states that an A-3 aircraft crashed near 
Norfolk NAS and that the three crewmen aboard perished-
Ronald D. Ritchie, David H. Grant, and Jeffrey R. Haushalter.  
According to the Veteran, he "downed" the A-3 after 
inspecting the aircraft and it was not supposed to be flown.  
He has submitted research from D.R.M. concerning this 
incident.

Given this information and evidence, a request for 
corroboration of the claimed stressors to the appropriate 
records custodian, such as the United States Army and Joint 
Services Records Research Center (JSRRC) is warranted.  M21-
1MR, Part IV, Subpart ii, ch. 1. sec. D.15.a. (2009).  The 
Veteran should also be scheduled to undergo a separate VA 
psychiatric examination for the purposes of determining 
whether any verified in-service stressor is sufficient to 
support a diagnosis of PTSD.  Such examination should include 
psychological testing.

The Board notes that under the prevailing law regarding 
stressor verification, corroboration of every detail of the 
stressor, including a Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
a Veteran's participation (i.e., to not controvert a 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).

In regards to the claims of service connection for 
hypertension and a heart condition, the post-service 
treatment records reflect that the Veteran was diagnosed with 
hypertension as early as April 1978 by Dr. D.L.R.  At that 
time the Veteran's blood pressure was 150/80.  Both private 
and VA treatment records show treatment for hypertension 
after that date.  The service treatment records document a 
blood pressure reading of 174/92 at the Veteran's February 
1971 enlistment examination.  After a series of blood 
pressure readings later that month, he was not found to be 
qualified for enlistment.  The Veteran was subsequently found 
to be qualified for service after several blood pressure 
readings in June 1971.  In July 1971, the Veteran was seen, 
in part, for complaints of high blood pressure.  At that 
time, his blood pressure was read as 148/102 and 126/84.  In 
July 1972, a blood pressure reading of 122/66 was noted.  At 
the Veteran's February 1973 separation examination, his blood 
pressure was 124/84 and a chest x-ray was noted as within 
normal limits.  The clinical evaluation was left blank on the 
separation examination but the examination report does not 
list hypertension or any other heart condition in the defects 
and diagnoses section of the report.

In view of this evidence, the Veteran should be afforded a 
separate VA heart examination to confirm the diagnosis of 
hypertension and to identify any other heart conditions.  
(Treatment records as early as 1997 contain possible 
diagnoses of congestive heart failure and coronary artery 
disease.)  A medical opinion should also be requested that 
addresses the onset of hypertension, as well as any other 
heart condition identified on examination, to include whether 
any condition had its onset during active military service or 
is otherwise attributable thereto.

It appears that the Veteran continues to receive regular 
treatment at the Muskogee and Oklahoma City VAMCs.  Updated 
treatment records should be obtained in light of the remand.  
According to the Veteran, he also received treatment at the 
VAMC in Dallas, Texas, shortly after military service in 
approximately 1974 or 1975.  To the extent any such 
historical records can be located, they should be obtained as 
well.

At his hearing, the Veteran indicated that Dr. G.E.D. may 
possess relevant medical treatment records.  Only a few of 
Dr. G.E.D.'s records have been associated with the claims 
file.  Thus, on remand, a complete set of treatment records 
should be requested from Dr. G.E.D.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for chronic fatigue, a hormonal 
condition, a psychiatric disorder to 
include depression, anxiety, and PTSD, 
sleep apnea, hypertension, a heart 
condition, degenerative disc disease of 
the upper spine, diabetes, and 
hypogonadism.  (A stressor questionnaire 
should be included in connection with the 
PTSD claim so that the Veteran may have 
the opportunity to provide any additional 
information regarding details surrounding 
any stressor that he alleges he was 
exposed to during military service.)  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Ask the Veteran to identify any and 
all VA and non-VA health care providers 
who treated him from his discharge from 
active service in 1973 to the present.  

3.  Ensure that all identified VA and 
non-VA treatment records are obtained.  
In particular, obtain the Veteran's 
treatment records dating from November 
2004 to the present from the Muskogee and 
Oklahoma City VAMCs; and from the Dallas 
VAMC and any other VAMC identified by the 
Veteran dating from February 1973 to the 
present.  Concerning identified treatment 
records from VAMC Dallas, include a 
search of non-digital and/or retired 
records.  In addition, obtain all 
available treatment records from Dr. Glen 
E. Diacon, Jr., from Southern Oklahoma 
Urology in Ada, Oklahoma.  Obtain release 
from the Veteran as necessary.

4.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate government agency, and obtain 
Veteran's complete service personnel 
records.

5.  For items #2-4, perform all follow up 
indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, 
as required by 38 C.F.R. § 3.159(e).  
Give the Veteran an adequate opportunity 
to respond.  

6.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the Veteran's 
records concerning his claimed radiation 
exposure including:  his service 
personnel and treatment records, his 
statements regarding radiation exposure, 
the November 2009 hearing transcript, the 
November 2007 statement from D.R.M., the 
July 2006 letter from the Navy 
Environmental Health Center Detachment, 
and any other information deemed 
relevant, to the Under Secretary for 
Health, for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  
If more information from the Veteran is 
required regarding specifics of his 
alleged exposure, he should be contacted 
and asked to provide the information.

7.  If the above-requested development 
results in a positive dose estimate 
(i.e., above zero), refer the claim to 
the Under Secretary for Benefits for 
consideration under 38 C.F.R. § 3.311(c).

8.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences in connection with 
the PTSD claim, to include contacting 
JSRRC or other appropriate agency.  A 
record search should encompass the time 
period from at least June 1972 to August 
1972 for the claimed stressor involving 
the plane that was shot at during war 
games.  The claimed stressor involving 
the plane crash is reported as having 
occurred in October 1972, with casualties 
including Ronald D. Ritchie, David H. 
Grant, and Jeffrey R. Haushalter near 
Norfolk NAS.  Any additional action 
necessary for independent verification of 
the particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  

9.  For #8, perform all follow up 
indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, 
as required by 38 C.F.R. § 3.159(e).  
Give the Veteran an adequate opportunity 
to respond.  

10.  Schedule the Veteran for a VA 
examination(s) by the appropriate 
specialists to determine the nature, 
extent, and etiology of the claimed 
chronic fatigue, hormonal condition, 
psychiatric disorder to include 
depression, anxiety, and PTSD, sleep 
apnea, hypertension, heart condition, 
degenerative disc disease of the upper 
spine, diabetes, and hypogonadism, 
including as the result of exposure to 
ionizing radiation and radar.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner(s) who has/have the appropriate 
expertise to address this question.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner(s) should identify the 
appropriate diagnoses, if any, regarding 
the Veteran's nine claimed disabilities.  

Based on a review of the evidence of 
record and sound medical judgment, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that any pathology related to chronic 
fatigue, a hormonal condition, sleep 
apnea, hypertension, diabetes, and 
hypogonadism; and any psychiatric, 
cardiac, and upper spine pathology is the 
result of exposure to ionizing radiation 
and/or radar or, is in any way the result 
of active service or any incident 
therein.

An opinion should be provided for each 
claimed disability.

A complete rationale for all opinions 
made must be provided.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  The report must be typed.

11.  Schedule the Veteran for a separate 
VA psychiatric examination (or have one 
psychiatric examination that addresses 
both the questions set forth in this 
action paragraph and in action paragraph 
#10 pertaining to a psychiatric 
disorder).  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  
Psychological testing should be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  A complete rationale for 
all opinions made must provided.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  The report must be typed.

12.  Schedule the Veteran for a separate 
VA heart examination (or have one heart 
examination that addresses both the 
questions set forth in this action 
paragraph and in action paragraph #10 
pertaining to hypertension and a heart 
condition).  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify the Veteran's 
heart condition(s), if any, and confirm 
whether he has hypertension.  Based on a 
review of the evidence of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed heart pathology and/or 
hypertension is the result of the 
Veteran's active service or any incident 
therein; or, in the alternative, if any 
diagnosed heart pathology and/or 
hypertension had its onset during active 
service-particularly in light of the 
documented in-service complaints of high 
blood pressure as described in the 
section above.  A complete rationale for 
all opinions made must provided.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  The report must be type.

13.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

14.  After the requested examinations 
have been completed, the reports should 
be reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
that examiner.

15.  After undertaking any other 
development deemed appropriate, 
readjudicate the claims for service 
connection for chronic fatigue, a 
hormonal condition, psychiatric disorder 
to include depression, anxiety, and PTSD, 
sleep apnea, hypertension, a heart 
condition, degenerative disc disease of 
the upper spine, diabetes, and 
hypogonadism, including as the result of 
exposure to ionizing radiation and radar.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


